              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                           Plaintiff,

 v.                                               Case No. 97-CR-98-13-JPS


 RANDALL E. MILLER,                                              ORDER

                           Defendant.


      On January 14, 2020, the defendant, Randall E. Miller, filed a motion

seeking compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A).

(Docket #2205). The Court will order that the government respond to the

defendant’s motion on or before February 14, 2020.

      Accordingly,

      IT IS ORDERED that the government file a response to the

defendant’s motion for compassionate release (Docket #2205) on or before

February 14, 2020; and

      IT IS FURTHER ORDERED that the Clerk of Court send a copy of

this Order to the Chief Probation Officer, Michael Klug.

      Dated at Milwaukee, Wisconsin, this 22nd day of January, 2020.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




 Case 2:97-cr-00098-JPS Filed 01/22/20 Page 1 of 1 Document 2206
